Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 1 of 38

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LARRY BETHEL
3047 Vista Street N.E.
Washington, D.C. 20018

Plaintiff, ; Case No. 1:20 cv 01940 RC
¥y. :

JOSE RODRIGUEZ
POLICE OFFICER BADGE 7114
5™ DIST. 1805 Bladensburg Rd. N.E.
Washington, D.C. 20002

METROPOLITAN POLICE DEPARTMENT
DISTRICT OF COLUMBIA

Karl Racine Attorney General
441 4" Street N.W.
Washington, D.C. 20001

NELSON BENTON
Asset protection specialist
Home Depot
901 Rhode Island Ave. N.E.
Washington, D.C. 20018
THE HOME DEPOT USA INC.
A DELAWARE CORPORATION INC

Defendants.

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 2 of 38

PLAINTIFFS OPPOSITION TO THE DISTRICT OF COLUMBIA DEFENDANTS’,
DISTRICT OF COLUMBIA/METROPOLITAN POLICE DEPARTMENT! MOTION TO
DISMISS THE PROPOSED SECOND AMENDED COMPLAINT FILED SEPTEMBER 3,
2020

Plaintiff Larry Bethel, through counsel, here opposes the motion of Defendants District of
Columbia, Metropolitan Police Department (collectively the “District Defendants”) for dismissal
of the second proposed amended complaint. It should be noted that the District of Columbia
Defendants have filed their responsive pleading to the proposed second amended complaint

before the Court has ruled on Plaintiff Bethel’s proposed second amended complaint. Plaintiff

 

1“ECF Doce, 11-2” refers to the docket of the instant case, filed on September 3, 2020. “{’” ts the
symbol for a paragraph reference, and P.1 of 68 is the page reference, Defendant District of
Columbia is represented by the Office of the Attorney General who represents the Metropolitan
Police Department. Plaintiffs proposed second amended complaint clearly establishes that the
District of Columbia, as a municipal corporation, is responsible for the Metropolitan Police
Department and its operations. The caption of Plaintiffs proposed second amended complaint
carries as Defendants: “Metropolitan Police Department, District of Columbia. Moreover
Plaintiffs proposed second amended complaint identifies the following: Defendant Jose
Rodriguez (“Rodriguez”) Metropolitan Police Department Officer badge number 714 is a citizen
of the United States and can be reached at MPD station 5TH District, 1805 Bladensburg Rd. N.E.
Washington, D.C. 20002. ECF, P-3, “f” 6. At all relevant times, Defendant Rodriguez was a
duly licensed police officer and was employed as a patrolman by Defendant District of Columbia
in the District of Columbia Metropolitan Police Department (“MPD”) ECF, P-3, “4 7. At all
relevant times, Defendant Rodriguez was an employee acting under the color of law within the
scope of his employment with the District of Columbia and Metropolitan Police Department
ECF, P-3, “4” 8. Defendant Rodriguez is being sued in his official capacity and in his individual
capacity ECF, P-3, “ff 9. Defendant District of Columbia is a municipal corporation organized
pursuant to the laws of the United States, with the authority to sue and be sued, and the local
government for the territory constituting the permanent seat of the federal government of the
United States ECF, P-3, “ff” 10. At all relevant times, Defendant District of Columbia was
responsible for the operation of the Metropolitan Police Department as a department of the local
government ECF, P-4, “f” 11. At all relevant times, Defendant District of Columbia was
responsible for the policies, procedure, rules, regulations, and customs set forth and utilized for
the operation of the Metropolitan Police Department ECF, P-4, “4?” 12. Proposed Second
Amended Complaint pg. 50 of 64 12-309 letter dated January 10, 2020 [letter names District of
Columbia as Defendant], proposed second Amended Complaint pg. 61 of 64 letter from
Defendant District of Columbia, January 15, 2020, [acknowledging receipt of 12-309 letter from
Plaintiff],

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 3 of 38

Bethel filed the proposed second amended complaint on September 3, 2020 and the District of
Columbia Defendants filed the Motion to dismiss the proposed second amended complaint on
September 4, 2020. For the reasons that follow, the motion to dismiss is without merit and
should be denied.
FACTS

1. Plaintiff Larry Bethel owns gold colored Toyota bearing DC tags of ES4837 and at all times
relevant to this matter, he did not loan his car to anyone. 7 On July 19, 2019, at approximately
9:15 A.M. Plaintiff Bethel visited the Home Depot retail store located 901 Rhode Island Ave.
N.E. Washington D.C. Plaintiff Bethel had recently finished his shift at his job with the
Washington Hospital Center.’ Plaintiff Bethel is a valued and trusted employee at the hospital
and is a working dynamo who often worked long hours, prior to July 19, 2019. > Plaintiff Bethel
parked his vehicle in the parking lot provided by Defendant Home Depot near the entrance to the
retailer.®
2. Moments after Plaintiff Bethel entered Home Depot he was brought under electronic

surveillance by Defendant Benton.’ Plaintiff Bethel did nothing unusual and was not acting in

 

2 Proposed second Amended Complaint 7 16
* Id. 416
“Id_ {16
*id_ {16
°id. ¥16

"Id. 917

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 4 of 38

any way to attract the attention of Defendant Benton.’ Plaintiff Bethel was monitored by
Defendant Benton from a location inside the Home Depot. °

3. Plaintiff Bethel went to the section of the store where he found air conditioners on display for
sale.!° At approximately 9:17 A.M. He selected a window room air conditioner and placed the
same inside a shopping cart.'! He went to the section of the store for payment and after paying
for the unit noticed it was damaged.'* He pointed that out to the cashier a “Tanya” and she
directed him to get another.!? (See Exhibit 2, See Exhibit 3, 3A (Exhibits 2, 3, 3A are the sales
receipt and the bank statement, respectively, of Plaintiff Bethel, that reflect the transaction on
July 19, 2019). (See ECF 11-2 pg. 47, 48, 49 of 68)

4, Plaintiff Bethel did not remove the damaged air conditioner from the store or otherwise leave
the store.!4 This first transaction occurred at approximately 9:22 A.M.!° (See ECF 11-2 pg. 47of

68)

 

sid. 417
eid. 917
wid $18
nid $18
Rid 918
mid. 418
“id. 419

sid F19

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 5 of 38

Plaintiff Bethel did as cashier “Tanya” directed and returned to the section of the store for air
conditioners and selected another unit (the second air conditioner) which was not damaged, this
occurred at approximately 9:31 A.M.,!° (See Exhibit 1) (See ECF 11-2 pg. 46 of 68)

and retumed to cashier “Tanya” who observed the second air conditioner which was the same as
the first, but undamaged, and she advised Plaintiff Bethel that he was free to go.!” The first
damaged air conditioner remained with cashier “Tanya.”

5. While in the store Plaintiff Bethel was continually monitored by Defendant Benton by video
and audio recording. ° Plaintiff Bethel, under the continuing eye of Defendant Benton, was
observed to use his visa card to pay for the first air conditioner.2° (See Exhibit 2, See Exhibit 3,
3A (Exhibits 2, 3, 3A are the sales receipt and the bank statement of Plaintiff Bethel
respectively, that reflect the transaction on July 19, 2019, the amount and the time of transaction,
that is also consistent with Exhibit 1) (See ECF 11-2 pg. 46, 47, 48, 49 of 68)

. Defendant Benton watched all of these events unfold while Plaintiff Bethel was in the store in
real time.”! Defendant Benton did not leave his post until Plaintiff Bethel left the store with the

second air conditioner, a replacement for the first, which remained in the store with cashier

“Tanya,” a Home Depot USA, Inc. employee.”

 

6 Id_ 419
"Id 19
wid 419
8 Id_ 420
Id $20
2 Id_ §20

2Id_ 20

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 6 of 38

6. Plaintiff Bethel, under the continuing eye of Defendant Benton, was observed to return to
cashier “Tanya” with the second undamaged air conditioner, which was inspected by cashier
“Tanya, *? She satisfied herself that the air conditioner Plaintiff Bethel presented to her before
he left the store was the same size, shape, color, of the first air conditioner that he paid for that
had been discovered damaged.”* Once inspected Plaintiff Bethel walked out of the store
followed by Defendant Benton. ** (See ECF 11-2 pg. 50 of 68) Inexplicitly, Defendant Benton
did not detain Plaintiff Bethel nor prevent him from leaving the store property.2° Defendant
Benton let Plaintiff leave the area only getting enough information from his car and his general
description to further this flawed investigation.?” (See ECF 11-2 pg. 50 of 68)

7. Plaintiff Bethel was issued a sales receipt memorializing his purchase of a window air
conditioner. 78 See Exhibit 2 See Exhibit 3, 3A (See ECF 11-2 pg. 47, 48, 496 of 68)

8. The one and only sales receipt that was issued to Plaintiff Bethel at the register carried the
following notations of proof and authenticity: The receipt bears the Home Depot logo, with the
stores address, the date of the transaction, July 19, 2019, and approximate time, 9:22 A.M., the

name of the cashier, “Tanya,” last four digits of the visa card used by Plaintiff Bethel ...7521,

 

3 Id. §21
“Id 421
fd. {21
* Id. {21
7 Id. {21

8 Id {22

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 7 of 38

identification of merchandise 084691830689 AELO6LX <A> Total $200.00. *? (See ECF 11-2
pg. 47 of 68)

9, Defendant Benton, who watched Plaintiff Bethel during the entire time that Plaintiff Bethel
was in the Home Depot store, would later report to Defendant Rodriguez: “W1 [Defendant
Benton] (asset protection specialist for Home Depot) was conducting routine surveillance of the
sales floor when he observed $1 [Plaintiff Bethel] select a Window A/C unit and place it into a
shopping cart. >” (See ECF 11-2 pg. 50 of 68) S1 then was observed walking towards the main
entrance where he passes all points of sale and exits the store with the stolen merchandise. 31

(See ECF 11-2 pg. 50 of 68) W1 responded outside and observed $1 enter a gold colored Toyota
bearing DC tags of ES4837.” See Exhibit 4 (See ECF 11-2 pg. 50 of 68)

Defendant Benton did not stop Plaintiff Bethel or otherwise notify him of his, Defendant
Benton’s suspicions. *

10. Defendant Benton would also report to Defendant Rodriguez on July 20, 2019, whom he
knew was applying for an arrest warrant for Plaintiff Bethel, the following false claim, “that
Plaintiff Bethel had stolen the air conditioner.” ° (See ECF 11-2 pg. 50 of 68) Defendant

Benton knew this to be false as the true facts should have been fresh in his mind as the event

occurred one day before his statement.** (See ECF 11-2 pg. 50 of 68) Defendant Benton also

 

* Id. 422
Id. 23
“Id 423
* Id {23
"Id. 24

34 Id_ 24

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 8 of 38

had the video footage available for review but was determined to put forth a false assertion about
Plaintiff Bethel stealing the air conditioner.”>

11. When Defendant Rodriguez interviewed Defendant Benton, he Defendant Rodriguez,
negligently failed to investigate the evidence provided by Defendant Benton with reference to
the false allegation that Plaintiff Bethel stole merchandise from Defendant Home Depot USA
Inc. on July 19, 2019.°° Defendant Rodriguez applied for an arrest warrant for Plaintiff Bethel
without reviewing the video tape of Plaintiff Bethel allegedly stealing the air conditioner.
Defendant Rodriguez did not advise the prosecutor or the Judge who signed the warrant for the
arrest of Plaintiff that Plaintiff Bethel had a receipt for the purchase of the air conditioner.
Defendant Rodriguez advised the prosecutor and the Judge that Plaintiff Bethel stole the air
conditioner. This was patently false. Finally after investigation by Plaintiff Bethel prior to filmg
his lawsuit the alleged served “arrest warrant” for Plaintiff Bethel could not be found. The
alleged served “arrest warrant” was not lodged with the Superior Court District of Columbia
Special Proceedings section.

12. The MPD maintains written policies and procedures for the obtaining and service of arrest
warrants to which Defendant Rodriguez and all other Department employees had and have a duty
to abide.?”

13. The MPD’s written internal policies and procedures provide that arrest warrants shall only

be issued and served based on probable cause that would lead a reasonable, prudent, and cautious

police officer to believe a crime has been committed.**

 

s fd §24

36 Id 31
37 Id 432

% Id 33

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 9 of 38

14. The MPD’s written internal policies and procedures also require that each and every
member of the Department who applies for a warrant must corroborate the facts stated in an
affidavit submitted in support of the application and determine the accuracy, validity, and
truthfulness of all information presented.°?

15. Defendant Rodriguez, acting as an employee for Defendant District of Columbia, in his
capacity as a police officer for the District of Columbia, owed a duty to Plaintiff Bethel to
perform his police duties in accordance with the MPD’s internal written policies and procedures
and without violating his constitutional rights under the Fourth Amendment of the United States
Constitution to be secure from state actions that result in unlawful arrests made without probable
cause and/or based on false affidavits.”

16. Defendant Rodriguez breached his duties to Plaintiff Bethel by subjecting him to an
unlawful arrests made without probable cause and/or based on a false affidavits.”!

17, At the time Defendant Rodriguez committed this unlawful conduct towards Plaintiff Bethel,
he was acting in the scope of his employment as a police officer employed by the District of
Columbia Metropolitan Police Department and was acting on behalf of and in the interests of his
employer, Defendant District of Columbia.”

18. After Defendant Rodriguez interviewed Defendant Benton Defendant Rodriguez should

have reviewed the surveillance tape in its entirety." After that review Defendant Rodriguez

 

Jd 34
“Id 935
“Jd 36
“Id 37
“8 Id F40

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 10 of 38

knew, or should have known, that the video did not corroborate the allegations that Defendant
Benton had asserted against Plaintiff Bethel.”

19. Defendant Rodriguez reported his investigation to a superior Officer Araz Alali badge
number 8984 who approved the request for an arrest warrant for Plaintiff. 45 This procedure is
memorialized in the internal narrative section of form MPD CCN 19127017. “ See Exhibit 4
(See ECF 11-2 pg. 50, 57, 58, of 68)

20. Upon information and belief, between on or about July 20, 2019 and August 20, 2019,
Defendants District of Columbia was able to obtain an “arrest warrant” for Plaintiff Bethel,
bearing the following numbers 2019CCW004297.*7 The facts supporting that affidavit for the
arrest watrant was based upon false statements.”

21. Plaintiff Bethel was unaware of the Defendants activities with reference to obtaining an
arrest warrant for him, from July 20, 2019 thru August 20 2019.4? However, Plaintiff Bethel
became shockingly aware, on August 20, 2019, when Defendants District of Columbia appeared
at Plaintiff's home 3047 Vista Street N.E. Washington, D.C., at 7:00 A.M. in the morning to
arrest him.>?

22. Defendant District of Columbia appeared at Plaintiff's door and after a loud knock and a full
throated, “Open the door police.”?! Witness 1 who is a 90 year old relative of Plaintiff Bethel

answered the door.”

 

“Id. {40
45 Id {41
46 Id 41
7 fd q42
“id 42
49 Fd 943
50 fd 443
a 7 944
2 Id 944

10

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 11 of 38

23. Witness 1 related that: at approximately 7:30 A.M. Witness 1 was aroused by a loud
knocking at the door at 3047 Vista Street N.E.** Witness 1 answered the door and found armed,
uniformed MPD officers were at the door.™4

24. The police had arrived in three cars which were parked in front of Witness 1’s home.** The
officers demanded to know if Plaintiff, Larry Bethel was home.” The officer announced that
they had an arrest wartant for Plaintiff for stealing.*”

25. Witness] repeated what the officers told him about Plaintiff as he was shocked about the
arrest warrant and the nature of the warrant;** as it was first announced by an Officer Harmon
who appeared to be in charge.”

26, Witness 1 saw that the officers had guns, three were on Witness’ 1 front porch and another
group was on the sidewalk.® The officers on the sidewalk were paying attention to the front door
and Witness 1.5!

27, Witness 1 remembers that the some of the Officers walked down the steps when they saw
someone who turned out to be Witness 2.°7 Witness 2 was stopped and confronted by the

officers.”

 

53 fd 945
84 I 145
3 Id 746
Id 146
Id 446
8 Id 47
59 Id {47
© Id 948
8 fd 148
82 Id "49
63 Fd 949

11

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 12 of 38

28. Witness 2 advised the officers when asked if he knew Plaintiff,°* Witness 2 answered in the
affirmative. Officer Hamon or another officer told Witness 2 that they were looking for
Plaintiff Bethel because they had an arrest warrant for him for theft.°°

29. Officer Hamon gave Witness 1 a business card for Plaintiff Bethel with a telephone number
on it.’ (See ECF 11-2 pg. 51 of 68) The card listed another officer’s name in print and Officer
Harmon’s name in writing.®* (See ECF 11-2 pg. 51 of 68) The number for Officer Harmon was
written on the card as well. See Exhibit 5, 5A (See ECF 11-2 pg. 51, 52, of 68)

30. Plaintiff Bethel was alerted by Witness 1 and other family that he was wanted by the police,
who had a “warrant” for his arrest.” Plaintiff was frantic with worry.

31. Plaintiff Bethel attempted to reach Off. Harmon but was not successful.” Plaintiff Bethel
finally was able to reach Off. Harmon who advised Plaintiff that there was an arrest warrant out
for Plaintiff, for a charge of theft.” Plaintiff protested and advised that he had not stolen
anything. However, Plaintiff Bethel agreed to turn himself in to the police based upon the
outstanding “arrest warrant.””

32. On August 21, 2019, at approximately 12:28 A.M. the Plaintiff Bethel appeared at the sth

District Police Station on Bladensburg Rd. N.E. Washington, D.C.” Plaintiff Bethel consistent

 

64 Id 950
sid [50
66 Ff 950
87 Id 151
8 Id q51
6 Jd {51
Id F52
"I d_ 53
2 Id 453
3 Id. 953
4 Id. 954

12

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 13 of 38

with his conversation with Off. Harmon was turning himself in with reference to the “arrest
warrant” that Off, Harmon said was out for him.”

33. Plaintiff Bethel surrendered to an Officer Dennis who processed him and directed questions
to him.” Plaintiff Bethel was kept at the police station for investigation and was not free to
leave on his own accord.” Plaintiff Bethel was placed on the detention journal at 5" District
with reference to the “arrest warrant.””* Plaintiff Bethe! was fearful and not free to leave the
station.”? At the time of the initial investigation on July 19, 2020, Defendant Rodriguez was
aware that Plaintiff Bethel had no police record and although chronologically aged Plaintiff
Bethel had no experience with the police.*° Plaintiff Bethel was questioned by the Police but not
Mirandized, Miranda v. Arizona, 384 U.S.436 (1966), before the questioning. Plaintiff Bethel
was never presented with any documents charging him with a crime; however, the police kept
him secured while they searched for the so-called “arrest warrant” that Defendant Rodriguez had
obtained for his arrest. Plaintiff Bethel was finally released from the police station with no
further action towards prosecution. No “arrest warrant” or record of the same was ever
produced. Plaintiff Bethel was warned that the “arrest warrant” could be served on him at ant
time. When the police appeared at the home of Plaintiff Bethel in the early morning hours of
August 20, 2019, Witness 1 reported that experience was disquieting and disturbing.*! Had

Plaintiff been home he would have most assuredly been touched by the police, frisked,

 

5 Id. 54
76 Id. 955
7 Id. 55
8 Id 455
7 Id 955
80 Fd 155
at Id 955

13

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 14 of 38

monitored with great care in police presence and handcuffed.” Plaintiff would have been lead
away in handcuffs and placed in a police car for transport.*°

Defendant Rodriguez knew or should have known that Plaintiff Bethel would be pursued by
the warrant squad. These officers are trained to handle and process fugitives and those wanted
with legitimate arrest warrants.** To successfully plead assault a litigant must be able to show
that a defendant intentionally created “an imminent apprehension of ...a harmful or offensive
.. contact and that the plaintiff or litigant experienced such an apprehension. Jackson v. District
of Columbia, 412 A.2d 948,956 (D.C. 1980) accord Evans-Reid v. District of Columbia, 930
A.2d 930,937 (D.C. 2007). Thus, if a defendant acts knowing with substantial certainty that his
action will cause a third party to create the apprehension of imminent harmful or offensive
contact in another, he is liable for assault.8> This apprehension is more pronounced when the
target of the arrest warrant knows he did nothing wrong and the police know that the alleged
arrest warrant is void as no probable cause existed for its issuance.*°
34, Officer Harmon, Defendant Rodriguez, nor any other MPD appeared at the 5" District to
take the Plaintiff into custody on August 21, 2019 and no copy of the arrest warrant was ever
located or served on Plaintiff Bethel.*’” However, during Plaintiffs investigation for this civil

suit form MPD CCN 19127017 was discovered indicating Plaintiff Bethel’s case had been

“Cleared by arrest [on] (August 21, 2019)’.88 See Exhibit 4 (See ECF 11-2 pg. 50 of 68)

 

82 Ft q55
83 Id q55
a4 Td 955
a5 Id "55
36 fd 955
87 Id q56
88 Id 156

14

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 15 of 38

Plaintiff was advised that he could leave the police station but should be wary as arrests warrants
could remain in the system. Plaintiff Bethel was released after an entry was made on the
“Detention Journal.”®’ No arrest warrant was ever produced charging Plaintiff Bethe! with
anything.?°

35. Plaintiff Bethel sought legal advice about this ordeal and has investigated this matter. On
January 10, 2020, Plaintiff filed a 12 D.C. Code 309 notice with reference to this matter.”! See
Exhibit 6 (See ECF 11-2 pg. 53, 54 of 68); Letter dated January 15, 2020 from Defendant
District of Columbia confirming receipt of the 12-309 letter.°? See Exhibit 7(See ECF 11-2 pg.
64 of 68); letter dated January 30, 2020, from Defendant District of Columbia denying liability
and confirming the “MPD officers had a valid warrant...”°? See Exhibit 8 (See ECF 11-2 pg. 65
of 68)

36. On October 15, 2019, an Investigator for Plaintiff Bethel’s made a check of the District of
Columbia Superior Court Special Proceeding Office looking for the arrest warrant for Plaintiff
Bethel.

37. On November 6, 2019, the Investigator’s search Court records again, using the biographical
information of Plaintiff Bethel to include: birth date, social security number, home address; the
investigator’s search revealed no arrest warrant with affidavit, under any number, could be found
for Plaintiff Bethel.

38. Plaintiff Bethel’s investigation also revealed that any legally issued arrest warrant for any

individual in the District of Columbia must be:

 

89 Id 956
id 956
31 Id {57
Id 57
31d 57

i5

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 16 of 38

(a)(1) A judicial officer may issue a warrant for the arrest of any person
upon a sworn complaint which states facts constituting an offense over which
the judicial officer has jurisdiction for trial or preliminary examination, and
establishing probable cause to believe that the person committed the offense...

(b)(1) An arrest warrant shall be signed by the judicial officer and shall state
or contain the name of the issuing court, the date of issuance of the warrant, a
description of the offense charged, and the name of the person to be arrested
or, if his name is unknown, any name or description by which he can be
identified with reasonable certainty. It shall command that the person be
atrested and brought before the issuing court or officer...

(d) Each complaint shall be made in writing upon oath or affirmation. Except
for good cause shown, no warrant shall be issued unless the complaint has
been approved by an appropriate prosecutor...

23 D.C. Code 561 (2001)
39. The investigation by Plaintiff Bethel, uncovered the following procedure required after an

arrest warrant has been executed:
23 D.C. Code 562 (2001)

(a)(1) A warrant issued pursuant to this subchapter shall be executed by the
atrest of the person named. The officer need not have the warrant in his
possession at the time of the arrest, but upon request he shall show the warrant
to the person as soon as possible. If the officer does not have the warrant in his
possession at the time of the arrest, he shall inform the person of the offense
charged and of the fact that a warrant has been issued...

(b)\(1) The officer executing a warrant shall make return thereof to the judicial
officer before whom the person is brought for preliminary examination...
(c)(1) A law enforcement officer within the District of Columbia making an
arrest under a warrant issued pursuant to this subchapter, making an arrest
without a warrant, or receiving a person arrested by a special policeman or
other person pursuant to § 23-582, or a designated civilian employce of the
Metropolitan Police Department receiving a person arrested by a law
enforcement officer within the District of Columbia or a special policeman or
other person pursuant to § 23-582, shall take the arrested person without
unnecessary delay before the court or other judicial officer empowered to
commit persons charged with the offense for which the arrest was made...

40. Plaintiff Bethel has never been presented with an “arrest warrant” consistent with the

District of Columbia Code provisions above and questions whether such a warrant ever existed.

16

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 17 of 38

STANDARD OF REVIEW
41. A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of a
Complaint. Alston v. Flagstar Bank, F.S.B., 969 F. Supp. 2d 14, 16 (D.D.C. 2013)
(Contreras, J.), rev ‘d on other grounds, 609 Fed. Appx. 2 (D.C, Cir. 2015). A Rule
12(b)(6) “motion does not test a plaintiff's ultimate likelihood of success on the merits,
but rather, whether a plaintiff has properly stated a claim.” /d. (citing Scheuer v. Rhodes,
416 US. 232, 236, (1974)). Plaintiffs’ “complaint is only required to set forth a short and
plain statement of the claim, in order to give the defendant fair notice of the claim and the
grounds upon which it rests.” Jd. (citing Kingman Park Civic Ass'n v. Williams, 348 F.3d
1033, 1040 (D.C. Cir. 2003); Fed. R. Civ. P. 8(a)(2}; Conley v. Gibson, 355 U.S, 41, 47
(1957)).
42. When considering a Rule 12(b)(6) motion, a court “presumes the factual
allegations of the complaint to be true and construe them liberally in the plaintiff's
favor.” Id. (citing United States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C.
2000)). While “[iJt is not necessary for the plaintiff to plead all elements of his prima
facie case in the complaint, or to plead law or match facts to every element of a legal
theory ... ‘to survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to state a claim to relief that is plausible on its face.’” /d.
(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 562 (2007)). “A claim is facially plausible when the pleaded
factual content ‘allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.’” /d. (quoting igbal, 556 U.S. at 678 (citing Twombly,

$50 U.S. at 556)). “The plausibility standard is not akin to a ‘probability requirement,’

17

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 18 of 38

but it asks for more than a sheer possibility that a defendant has acted unlawfully.’” Jd.
(quoting Twombly, 550 US. at 556).
43. Finally, “a complaint should not be dismissed for failure to state a claim unless it
appears beyond doubt that the plaintiff can prove no set of facts in support of his clarm
which would entitle him to relief.” Conley, 355 U.S. at 45-46; see also Swierkiewicz v.
Sorema N.A., 534 U.S. 506, 514 (2002) (stating a court may dismiss a complaint “only if
it is clear that no relief could be granted under any set of facts that could be proved
consistent with the allegations”).

ARGUMENT
44, As this Court has said, “This case involves allegations that, if true, drastically undermine the
integrity of a District of Columbia police officer and illustrate the damage that the unscrupulous
use of power can inflict upon citizens of the state.” Sherrod v. McHugh 334 F. Supp. 3d 219
(D.D.C. 2018). This quote is from a case recently heard by the United States District Court for
the District of Columbia. In Sherrod, like the instant case, the District of Columbia, thru its
police, Metropolitan Police Department, abused its authority, by relentlessly pursuing, atresting
and jailing innocents, with unprovable, crimes. Here, unlike Sherrod, the Police Officer claimed
that Plaintiff Bethe! was a thief and obtained an “arrest warrant” for his arrest with dubious, less
than fully developed claims that has caused a lifetime of harm for Plaintiff Bethel. The genesis
of Plaintiff Bethel’s harm stems from a suspicious investigation that was truly botched by the
District of Columbia Defendants. All they had to do was watch the video and listen to the audio
tapes of events concerning Plaintiff Bethel, inside the Defendant, Home Depot USA Inc., store

on Rhode Island Ave. N.E. occurring on July 19, 2019.

18

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 19 of 38

45. Defendants District of Columbia claim that a motion to dismiss the proposed second
complaint is in order on account of the assertion that the police had a valid arrest warrant for
Plaintiff Bethel when they visited his home and at all time relevant to this case. District of
Columbia Defendants base this justification on a document that, as of this writing, has not been
produced. Indeed, Plaintiff Bethel has been threatened with this ghost since his home was
visited by Defendants District of Columbia on August 20, 2019. They claim to have had a
warrant for his arrest on that visit and up to and including today. They claim that the warrant has
the cloak of believability because it exists. Plaintiff Bethel disagrees.

46, In order for an arrest warrant to be a legally enforceable document it has to be signed by an
“appropriate prosecutor” and a neutral magistrate or a Judge. 23 D.C. Code 561 (2001) Once
served the watrant must be returned to the Court from which it was issued and the arrested
defendant bound over for prosecution. 23 D.C. Code 562 (2001) Here, as the District
Defendants know no arrest warrant exists for the Plaintiff. The proposed second amended
complaint avers that Plaintiff Bethel has never been served with an arrest warrant. Contrary to
Defendants District of Columbia assertions no warrant has been produced. The District of
Columbia Defendants assume that a warrant exists but there is no record of one.
Notwithstanding their unavailing arguments about probable cause which they claim is found in
this fantasy arrest warrant for Plaintiff Bethel. There is no arrest warrant. The existence of this
alleged arrest warrant for Plaintiff Bethel is a factual issue, one that should be decided by a jury.
It is not a legal issue. The District Defendants request for dismissal of the proposed second
amended complaint should be denied.

47. While the investigation of Plaintiff Bethel did not produce the arrest warrant and affidavit to

support it there are assertions about its existence from the District of Columbia Defendants.

19

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 20 of 38

These false affirmations can be found in the proposed second amended complaint of Plaintiff
Bethel at: (See ECF 11-2 pg. 50 of 68) [incident report of alleged theft by Defendant
Rodriguez]; (See ECF 11-2 pg. 53 of 68) letter from Plaintiff to District of Columbia
identifying the alleged warrant number]; (See ECF 11-2 pg. 58 of 68 [incident report where
Defendant Rodriguez will apply for a warrant for Plaintiff Bethel]; (See ECF 11-2 pg. 58 of 68)
[incident report laying out narrative of alleged theft by Plaintiff Bethel]; (See ECF 11-2 pg. 65 of
68) [District of Columbia Defendants respond to 12-309 letter of Plaintiff claiming the District of
Columbia Defendants have no liability because the officers had a valid warrant for Plaintiff].

The District of Columbia Defendant’s declarations that a valid warrant for the arrest of Plaintiff
Bethel existed are not supported by the investigative record.

Plaintiff Bethel’s Assault Claims Are The Product Of Defendant District Of Columbia’s
Unlawful Detention Of Plaintiff Bethel Which Was Based Upon An Arrest Warrant That Can
Not be Found; That, [f It Exists, Was Obtained By False Swearing, Rendering it Devoid OF
Probable Cause
48. Plaintiff Bethel was directed to appear and turn himself in to Defendant District of Columbia
Defendants after a visit to his home on August 20, 2019. As it turns out the District of Columbia

Defendants’ made false defamatory statements to obtain an “arrest warrant” for Plaintiff Bethel.

The District of Columbia Defendants had over a month to investigate the statements of
Defendant Benton, employee of Defendant Home Depot USAS Inc. that Plaintiff Bethel had
stolen an air conditioner from Defendant Home Depot USA Inc. Plaintiff Bethel appeared at the
5 District police station, pursuant to Defendants District of Columbia’s threats on August 21,
2019. He was met by police officers who held onto him as he was seated and interviewed. He
was held against his will, without legal authority, subjected to questions, harassed and ultimately

discharged after being placed on the station Detention Journal. Plaintiff Bethel was never

presented with an “arrest warrant” signed by a prosecutor or a Judge at the station.

20

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 21 of 38

49. In the District of Columbia, assault is defined as “an intentional and unlawful
attempt or threat, either by words or acts, to do physical harm to the plaintiff.” Holder v. District
of Columbia, 700 A.2d 738, 741 (D.C. 1997). A defendant’s conduct rises to the level of an
assault if it “place[s] the plaintiff in reasonable fear of bodily harm” or if the circumstances
surrounding the conduct “give rise to a reasonable or well-founded apprehension of injury or
imminent contact.” 6A C.J.S. Assault § 4 (2014); 6 Am, Jur. 2d Assault and Battery § 90 (2014);
see also Person v. Children's Hosp. Nat’l Med. Ctr., 562 A.2d 648, 650 (D.C. 1989) (“An assault
results from apprehension of an imminent harmful or offensive contact, in contrast with the
contact itself.”), The proposed second amended complaint sets out well-pled claims for assault
against the District of Columbia Defendants. ™*

Assuming arguendo, that an arrest warrant did exist on the day that Plaintiff Bethel turned
himself in, it was lacking in probable cause for the arrest of Plaintiff Bethel because he paid for
the air conditioner from Defendant Home Depot USA Inc. The District of Columbia Defendants

knew or should have known of the utter lacking of probable cause for the alleged arrest warrant.

 

94 Plaintiff Bethels assault claims against Defendant District of Columbia Defendants are set
forth in Count five of the proposed second amended complaint, which reads as follows:

83. Plaintiffs incorporate by reference each preceding paragraph as if fully

set forth herein.

84. Defendant Rodriguez had no probable cause or legal justification to seize,

search, arrest/detention, or imprison Plaintiff Larry Bethel.

85. Defendant Rodriguez’s actions towards Plaintiff Larry Bethel constitute

a false arrest and false imprisonment in violation of the common law of the District of Columbia.
86, At the time Defendant Rodriguez committed this unlawful conduct

towards Plaintiff Larry Bethel, he was acting in the scope of his employment as a police officer
employed by the District of Columbia Metropolitan Police Department and was acting on behalf
of and in the interests of his employer, Defendant District of Columbia.

87. Defendant Rodriguez’s outrageous, unconscionable, and unlawful arrest

and detention of Larry Bethel, caused him “mental suffering,

including fright, shame and mortification from the indignity and disgrace, consequent upon
illegal [arrest and] detention” and to incur legal expenses.

21

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 22 of 38

Plaintiff Bethel’s Malicious Prosecution Claims are Properly Pled
50. The District of Columbia Court of Appeals has “long held that in order to support an action
for malicious prosecution in the District of Columbia, a plaintiff must plead and be able to prove:
1) that the underlying suit terminated in plaintiff's favor; 2) malice on the part of the defendant;
3) lack of probable cause for the underlying suit; and 4) special injury occasioned by plaintiff'as
the result of the original action. ” Joeckel v. Disabled Am. Veterans, 793 A.2d 1279, 1282 (D.C.
2002) (citing Morowitz v. Marvel, 423 A.2d 196, 198 (D.C. 1980); Ammerman v. Newman, 384
A.2d 637, 639 (D.C. 1978)). The District Defendants challenge only the amended complaint’s
pleading sufficiency of the first of the tort’s four elements (“that the underlying suit terminated
in plaintiff's favor”) and, therefore, concede the pleading sufficiency of the remaining three
elements. “Under D.C. law, a plaintiff need not show that he was found innocent after a trial
in order to demonstrate that a case terminated in his favor.” Blakeney v. O'Donnell, 117 F. Supp.
3d 6, 19 (D.D.C. 2015) (Mehta, J.) (citing Brown v. Carr, 503 A.2d 1241, 1245 (D.C. 1986)).
“Ali that is required is termination of the kind that ‘tends to indicate the innocence of the
accused.’” Jd. at 19 (quoting Brown, 503 A.2d at 1245); see also Whelan v. Abell, 953 F.2d 663,
669 (D.C. Cir. 1992) (“The District of Columbia Court of Appeals has determined that favorable
termination does not require a final disposition on the merits; rather, any termination that reflects
on the innocence of the defendant in the underlying suit may suffice.” (internal citations and
quotation marks omitted)).
In Brown, the D.C. Court of Appeals stated: “[While] no favorable termination is
found where the earlier action is dismissed on the ground of the statute of limitations or laches
because these dispositions do not reflect on the merits of the underlying claim ...[a] dismissal for

failure to prosecute has been held to be a favorable termination where the facts of the case

22

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 23 of 38

indicate that such a disposition reflects on the innocence of the defendant in the underlying suit.”
503 A.2d at 1245 (internal citations omitted). Indeed, “District of Columbia courts have found
that abandonment of an action, or voluntary dismissal for lack of prosecution, can constitute a
termination in plaintiff's favor for the purposes of malicious prosecution.” Feld Entm't Inc. v.
Am. Soc'y for the Prevention of Cruelty to Animals, 873 F. Supp. 2d 288, 331 (D.D.C. 2012)
(Sullivan, J.); see also Lucas v. District of Columbia, 505 F. Supp. 2d 122, 127 (D.D.C. 2007)
(Collyer, J.) (holding when underlying case is dismissed for lack of prosecution, if may reflect on
innocence of defendant). Plaintiff Bethel has sufficiently pled facts to show (or at least suggest)
that the underlying criminal case initiated by District of Columbia Defendants was terminated in
his favor on grounds tending to indicate his innocence. In Count Fourteen Plaintiff Bethel’s
common law malicious prosecution claim against Defendants District of Columbia, Plaintiff

Bethel alleges:

COUNT FOURTEEN
(Defendant District of Columbia’s
Malicious Prosecution of Plaintiff Larry Bethel)
139. Plaintiff incorporates by reference each preceding paragraph as if fully set
forth herein.
140. This count concerns injuries sustained by Plaintiff Larry Bethel on and/or
after July 19, 2019.
141. Defendant Rodriguez initiated, procured, and advanced a criminal
proceeding against Plaintiff Larry Bethel in the absence of probable cause for
the proceeding and with malicious intent on the part of this Defendant.
142. The criminal proceeding was terminated in favor of Plaintiff Larry Bethel
on grounds that “tend[ed] to indicate the innocence of the accused:”
143. Defendant Rodriguez’s actions towards Plaintiff Larry Bethel constitute a
malicious prosecution in violation of the common law of the District of
Columbia.
144. At the time Defendant Rodriguez committed this unlawful conduct
against Plaintiff Larry Bethel, he was acting in the scope of his employment as
a police
officer employed by the District of Columbia Metropolitan Police Department
and was acting on behalf of and in the interests of his employer, Defendant
District of Columbia.

23

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 24 of 38

145. Defendant District of Columbia is vicariously liable for the actions taken
by Defendant Rodriguez in maliciously prosecuting Plaintiff Larry Bethel
under the doctrine of respondeat superior.

146. As a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff Larry Bethel suffered significant emotional pain, physical pain,
suffering, fear and shame, and other damages.

The District of Columbia Defendants claim, in their instant motion to dismiss the proposed
second amended complaint: “Because Plaintiff has not alleged that MPD instituted a criminal
prosecution against him-let alone that any such suit terminated in his favor-the Court should
dismiss Plaintiff?s malicious prosecution claim” (Count IV) See 1:20-cv-01940, Document 12
filed 9/4/20 pg. 9 of 17 This observation flies in the face of the abandonment by the District of
Columbia Defendants of the prosecution of Plaintiff Bethel. The existence of the alleged
“warrant” for Plaintiff Bethels arrest is a factual question that must be answered. Assuming
arguendo, that it does exist it nonetheless lacks probable cause because Plaintiff bethel paid for
the air conditioner.

51. Finally, the District of Columbia Defendants do not dispute that they are subject to vicarious
liability under the doctrine of respondeat superior for Defendant Rodriguez’s malicious
prosecution of Plaintiff Bethel and the other torts committed by Defendant Rodriguez in the
scope of his employment. See District of Columbia v. White, 442 A.2d 159, 162 n.7 (D.C. 1982)
(“Under the doctrine of respondeat superior the District of Columbia is liable for the torts of its
police officers acting under the scope of their employment.”).
Negligence
52. The District of Columbia Defendants challenge the pleading sufficiency of

Plaintiffs’ negligence claims in the proposed second amended complaint. The District of

Columbia Defendants mischaracterize both Plaintiffs’ pleading and the governing law. The

24

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 25 of 38

proposed second amended complaint pleads sufficient facts to support a negligence claim under
District of Columbia law. Count Nine sets forth Plaintiff Bethel’s negligence claim against
District of Columbia Defendant Rodriguez and reads as follows:

COUNT NINE
(Defendant Redriguez’s Negligence
Toward Plaintiff Larry Bethel)

106. Plaintiff incorporates by reference each preceding paragraph as if fully set
forth herein.

107. The MPD maintains written policies and procedures for the obtaining and
service of search and arrest warrants to which Defendant Rodriguez and all
other Department employees had and have a duty to abide.

108. The MPD’s written internal policies and procedures provide that search
and arrest warrants shall only be issued and served based on probable cause
that would lead a reasonable, prudent, and cautious police officer to believe a
crime has been committed.

109. The MPD’s written internal policies and procedures also require that cach
and every member of the Department who applies for a warrant must
corroborate the facts stated in an affidavit submitted in support of the
application and determine the accuracy, validity, and truthfulness of all
information presented.

110. Defendant Rodriguez, acting as an employee for Defendant District of
Columbia in his capacity as a police officer for the District of Columbia, owed
a duty to Plaintiff Larry Bethel to perform his police duties in accordance with
the MPD’s internal written policies and procedures and without violating his
constitutional rights under the Fourth Amendment of the United States
Constitution to be secure from state actions that result in unlawful searches,
seizures, and/or arrests made without probable cause and/or based on false
affidavits.

111. Defendant Rodriguez breached his duties to Plaintiff by subjecting him to
unlawful arrests made without probable cause and/or based on false affidavits.
112. At the time Defendant Rodriguez committed this unlawful conduct
towards Plaintiffs, he was acting in the scope of his employment as a police
officer employed by the District of Columbia Metropolitan Police Department
and was acting on behalf of and in the interests of his employer, Defendant
District of

Columbia.

113. As a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff suffered significant emotional pain, suffering, fear and shame, and
other damages.

53. Count Fifteen set out Plaintiff Bethels negligence count against Defendant

25

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 26 of 38

District of Columbia.

COUNT FIFTEEN
(Defendant District of Columbia’s
Negligence Toward Plaintiff Larry Bethel)
147. Plaintiff incorporates by reference each preceding paragraph as if fully set
forth herein.
148 This count concerns injuries sustained by Plaintiff Larry Bethel on and/or
after July 19, 2019.
149. The MPD maintains written internal policies and procedures for the
obtaining and service of arrest warrants to which Defendant Rodriguez and all
other Department employees had and have a duty to abide.
150. The MPD’s written internal policies and procedures provide that arrest
warrants shall only be issued and served based on probable cause that would
lead a reasonable, prudent, and cautious police officer to believe a crime has
been committed.
151. The MPD’s written internal policies and procedures also require that each
and every member of the Department who applies for an arrest warrant must
corroborate the facts stated in the affidavit submitted in support of the
application and determine the accuracy, validity, and truthfulness of the
information presented.
152. Defendant Rodriguez, acting as an employee for Defendant District of
Columbia in his capacity as a police officer for the District of Columbia, owed
a duty to Plaintiff Larry Bethel to perform his police duties in accordance with
the MPD’s written internal policies and procedures and without violating her
constitutional rights under the Fourth Amendment of the United States
Constitution to be secure from state actions that result in the unlawful arrests
made without probable cause or based on false affidavits.
153. Defendant Rodriguez breached his duties to Plaintiff Larry Bethel by
subjecting him to an unlawful arrest on July 19, 2019 without probable cause
based on his false affidavit.
154. Defendant District of Columbia is vicariously liable for the negligent acts
of Defendant Rodriguez taken against Plaintiff complained of herein under the
doctrine of respondeat superior.
155. Asa direct and proximate result of Defendants’ wrongful conduct,
Plaintiff Larry Bethel suffered significant emotional pain, suffering, fear and
shame, and other damages.

54. “In a negligence action, ‘the plaintiff must establish by competent evidence a
standard of care; that the defendant violated that standard; and that such violation
proximately caused injury to the plaintiff. ... When an expert’s testimony is required, the expert

must articulate and refer to a standard of care by which the defendant’s actions can be

26

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 27 of 38

measured.” Lane, 72 F. Supp. 3d at 224-25 (quoting District of Columbia v.Carmichael, 577
A.2d 312, 314 (D.C. 1990)). In this case, Plaintiff Bethel alleges that District of Columbia
Defendant Rodriguez failed to exercise the standard of care of “a reasonable, prudent and
cautious police officer” (“The MPD’s written internal policies and procedures provide that
search and arrest warrants shall only be issued and served based on probable cause that would
lead a reasonable, prudent, and cautious police officer to believe a crime has been
committed.”).”°

55. Plaintiff Bethel further alleges that “Defendant Rodriguez breached his duties to Plaintiff
Bethel by subjecting him to unlawful searches, seizures, and arrests made without probable cause
and/or based on false affidavits.” * This is sufficient to withstand the District Defendants’
motion to dismiss on the standard of care question. Kenley v. District of Columbia, 83 F. Supp.
3d 20, 44 (D.D.C. 2015) (holding an allegation that individual officers “failed to exercise the
standard of care of a reasonably prudent police officer” sufficient at the summary judgment stage
of a litigation.). The District of Columbia Defendants’ contention that internal policies - standing
alone — cannot demonstrate the applicable standard of care” °’ misses the point in the context of a
motion to dismiss. First, Plaintiff Bethel is not required to “prove” anything in order to defeat

District of Defendants’ motion to dismiss. Rather, Plaintiff Bethel must merely demonstrate that

 

% Proposed second amended complaint J{107 thru 110

6 Id. 4111

97“The D.C, Circuit has explained that ‘internal policies standing alone cannot
demonstrate the applicable standard of care’ because ‘to hold otherwise would create the
perverse incentive for [the organization] to write its internal operating procedures in such
a manner as to impose minimal duties upon itself in order to limit civil liability rather
than imposing safety requirements upon its personnel that may far exceed those followed
by comparable institutions.” Sanders v. United States, S72 F. Supp. 2d 194, 199 (D.D.C.
2008) (quoting Briggs, 481 F.3d at 848 (internal quotation marks and citations omitted)).

27

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 28 of 38

his proposed second amended complaint contains plausible factual grounds for his claims.
Twombly, 550 U.S. at 556-57. Plaintiff Bethel has met and exceeded this burden.

56. Second, Plaintiff Bethel does not maintain that the MPD’s internal operating procedures (in
the instant case, the MPD’s General Orders) are statutes or regulations that establish standards of
care as a matter of law. Wanzer v. District of Columbia, 580 A.2d 127, 133 (D.C. 1990) (“As a
preliminary matter, we note that an MPD General Order essentially serves the purpose of an
internal operating manual, and does not have the force or effect of a statute or an administrative
regulation”) (internal quotation marks and citations omitted)). Thus, Plaintiff Bethel does not
maintain that District of Columbia Defendant Rodriguez’s violation of the MPD’s General
Orders constitutes negligence per se. See Clark v. District of Columbia, 708 A.2d 632, 636 (D.C.
1997) (“Because the Suicide Prevention Plan is only an unpublished internal agency procedure
and not a statute or regulation, it cannot embody the standard of care under a negligence per se
theory.”).

Rather, Plaintiff Bethel cites the MPD’s internal procedures in his proposed second amended
complaint as competent evidence of the national standard of care “by which a trier of fact [will]
measure the specific conduct at issue in this case.” Evans-Reid v. District of Columbia, 930 A.2d
930, 936 (D.C. 2007); Jones v. Nat'l R.R. Passenger Corp., 942 A.2d 1103, 1108 (D.C. 2008)
(Fisher, J.) (holding “internal procedures may be ‘admissible as bearing on the standard of care,’
but ‘expert testimony was still required to establish that the internal policies embodied the
national standard of care and not a higher, more demanding one.” (emphasis in original internal
citation omitted)).

57. In Kenley, Judge Boasberg rejected a similar standard of care argument asserted by the

District in a motion to dismiss and observed:

28

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 29 of 38

While Defendants focus on whether violations of an MPD General Order can

constitute negligence per se, see id. at 11; Reply to Officers’ Opp. at

21, that is beside the point. Plaintiff is not asserting that the General Order is a

statute or regulation that establishes negligence per se. As to both officers,

Plaintiff alleged that they failed to exercise the standard of care of a

reasonably prudent police officer. See Am. ComplL., { 68. At this stage of the

litigation, this is sufficient.
Kenley, 83 F. Supp.3d at 44 (emphasis supplied). See also Lane, 72 F, Supp.3d at 225
(“Finally, Bradley pointed te MPD orders and District statutes and regulations that he says
reflect these national norms. ... Based on Bradley’s expert testimony, the Court finds that Lane
has offered evidence of a national standard of care for use of force and therefore will deny the
Defendants’ summary judgment motion on Count 20.” (emphasis supplied)). This Court should
likewise reject the District of Columbia Defendants’ efforts to dismiss a well-pled police
misconduct common law negligence claim.

58. Plaintiff Bethels’ Negligent Infliction of Emotional Distress Claims Are Properly Pled
The District of Columbia’s “definition of the tort of negligent infliction of emotional distress
has evolved over the years.” Hedgepeth v. Whitman Walker Clinic, 22 A.3d 789, 796 (D.C.
2011). “In its earliest iteration, [the D.C. Court of Appeals] followed the ‘physical impact’
rule, which permits recovery for negligently inflicted emotional distress if the distress results
from a physical impact and is accompanied by physical injury.” Jd. (citing Asuncion v.
Columbia Hosp. for Women, 514 A.2d 1187, 1188-89 (D.C. 1986) (citing cases dating to
1929)). “The physical impact requirement, although de minimis, was thought to provide some
guarantee of the legitimacy of the mental harm alleged and thereby deter frivolous claims.”

Id. (citing Asuncion, 514 A.2d 1189 (“minimal impact” requirement was satisfied by the

“mere presence” of post procedure medical gauze in a patient’s body)).

29

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 30 of 38

59. However, in Williams v. Baker, 572 A.2d 1062 (D.C. 1988) (en banc), the court*
abandoned the ‘physical impact’ requirement in favor of the more liberal ‘zone of physical
danger’ rule, which permits recovery for mental distress if the defendant’s actions caused the
plaintiff to be ‘in danger of physical injury’ and if, as a result, the plaintiff feared for his own
safety.” Id. In Hedgepeth, the D.C. Court of Appeals, reaffirmed the application of the zone of
physical danger test in most negligent infliction of emotional distress claims. /d. at 792
(“Although the rule in Williams continues to be generally applicable to claims of negligent
infliction of emotional! distress, the zone of physical danger requirement imposes an
unnecessary limitation upon, and is not to be applied indiscriminately in all cases to, claims of
emotional distress brought against a defendant who has a relationship with the plaintiff, or has
undertaken an obligation to the plaintiff, and whose negligence causes serious emotional
distress to the plaintiff.”)

60. In their motion to dismiss Plaintiff Bethel’s proposed second amended complaint, the
District of Columbia Defendants aver that Plaintiff Bethel was not in a “zone of physical
danger.” Although, Plaintiff Bethel and District of Columbia Defendant Rodriguez did not
meet Defendant Rodriguez put Plaintiff Bethel in a physically and fearful zone by falsely
claiming, in the alleged arrest warrant, that Plaintiff Bethel stole property of another.
Ultimately District of Columbia Defendant Rodriguez did not serve the bogus warrant;
however, that job was left up to the warrant squad. District of Columbia Defendant
Rodriguez knew or should have known that the presumed arrest warrant would be placed on a
network for notification that was opened to any law enforcement officer. Within the MPD
there exists a special group of Officers whose job is to serve arrest warrants. They receive

special training on apprehension of arrestees by force or otherwise. These Officers handle

30

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 31 of 38

difficult and dangerous situations involving apprehensions. They demonstrated their special
skills and ferocity when they showed up at Plaintiff Bethels home by surprise, purposely,
installing fear in Witness 1 and Witness 2. **

61. When Plaintiff Bethel was warned by Witness | and 2 about the police coming to his
home on August 20, 2019, he became very fearful. Plaintiff Bethel was fearful of the police
and cautiously approached them about this alleged warrant and his potential arrest.” Plaintiff
Bethel called the number on the card that was left with Witness 1. Plaintiff Bethel spoke with
an Officer Harmon who advised him about the “arrest warrant” and demanded that he turn
himself in. Plaintiff Bethel was advised that he was wanted for a felony he took this to mean
he was in serious trouble. Plaintiff ‘Bethel pleaded with Officer Harmon that he did not steal
anything from Defendant Home Depot USA Inc. Officer Harmon ignored Plaintiff Bethels’
explanations and ordered him to surrender. When Plaintiff Bethel turned himself in he
expected to be thrown into jail. When Plaintiff Bethel turned himself in at the Sth District he
was taken into custody and questioned. He had never been arrested before and had no idea
that he did not have to turn himself in; or once in custody, be Mirandized before answering
questions. Plaintiff Bethel was searched electronically when he entered the station and by
hand when he spoke to a police officer. Plaintiff Bethel was kept at the station for a
considerable period of time while the police officers checked on his status. District of
Columbia Defendant Rodriguez, the presumptive affiant of the alleged arrest warrant, did not
appear at the station after notification. One of the Officers, Officer Dennis, who was

interviewing Plaintiff Bethel, checked for the alleged arrest warrant for Plaintiff Bethel and

 

8 Proposed second amended complaint {j 47-50
9 Id. J] 53-54

31

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 32 of 38

was not able to locate it on any system he checked. After a considerable amount of time
Plaintiff Bethel was told that he could leave the station but was advised that the warrant for
his arrest was not resolved and if he encountered the police thereafter he could be arrested if
they checked and found the warrant.

62. District of Columbia Defendant Rodriguez negligently subjected Plaintiff Bethel to an
unlawful search, seizure, and arrest made without probable cause and/or based on a false
affidavit, in violation of his duty owed to Plaintiff Bethel. Plaintiff Bethel was touch searched
by the police at the 5‘ District, not allowed to leave and placed on the Detention Journal.
Plaintiff Bethel was placed in a zone of danger by the negligence of District of Columbia
Defendant Rodriguez.

63. InSherrod supra. this Court had the occasion to review negligent infliction of
emotional distress [NIED] where the facts showed a MPD officer obtained an arrest warrant
for the Plaintiff, based upon a complainants’ statement and review of a video tape of the
encounter between the complainant and the suspect. The facts showed the arrest warrant was
based upon false statements of the Police Officer. There were three instances where the false
statements of the police officer resulted in harm coming to the suspects. This Court
determined, in resolving, a motion to dismiss the complaint for failure to state a claim ona
NIED that the standard of care for the police officer was that of “a reasonable police officer.”
Sherrod supra. carries the following language about the standard of care.

A uniform standard of care applies in actions for negligence: reasonable care
under the circumstances." O'Neil v. Bergan, 452 A.2d 337, 341 (D.C. 1982).
However, as part of the "circumstances" under which reasonableness is
determined, the court must consider "that those with special training and
experience adhere to a standard of conduct commensurate with such
attributes." Jd. (quoting Morgan v. District of Columbia, 449 A.2d 1102, 1108
(D.C. 1982), vacated on other grounds, 452 A.2d 1197 (D.C. 1982)). Thus,

32

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 33 of 38

police officers’ standard of care is that of a reasonable police officer under the
circumstances. See Kenley v. District of Columbia, 83 F. Supp. 3d 20, 44
(D.D.C. 2015). Although police department policies and orders are generally
insufficient to establish a freestanding duty that can give rise to claims of
negligence per se, such regulations may be probative on whether an officer
conformed to the general standard of care applicable to police officers. See
id.; McNeil Pharm. v. Hawkins, 686 A.2d 567, 578 (D.C. 1996) (enumerating
the elements of negligence per se).

64. The District of Columbia Defendants are not entitled to dismissal of the Intentional Infliction
of Emotional Distress Count 17. Plaintiff Bethel alleges that the conduct of District of Columbia
Defendant Rodriguez and vicariously under the doctrine of respondeat superior that of the
District of Columbia Defendant, was extreme and outrageous and intentionally and/or recklessly
causing Plaintiff Bethel severe emotional distress and that the District of Columbia Defendants
knew, or should have known, that Plaintiff Bethel was particularly susceptible to emotional
distress. This was due to his age and no experience with the criminal justice system.

65. To prevail on an intentional infliction of emotional distress claim a Plaintiff must establish
that the District of Columbia Defendants engaged in ‘(1) extreme and outrageous conduct ...

on

which (2) intentionally or recklessly (3) causes the plaintiff severe emotional distress.’" (quoting
Minch y. District of Columbia, 952 A.2d 929, 940 (D.C. 2008)). The District of Columbia
Defendants contend that Officer Rodriguez actions did not rise to the level of extreme and
outrageous conduct. Finally, The District of Columbia Defendants laments “Additionally, that a
judge found probable cause to arrest Plaintiff is fatal to Plaintiff's IED claim, just as it was to
Plaintiff's NIED claim.” See Defendant Metropolitan Police Department Motion to dismiss ECF
9/4/20 pg.12 of 17

66. What the District of Columbia Defendants fail to realize is that the alleged arrest warrant for

Plaintiff Bethel cannot be found and even if it could be found it lacks probable cause because

33

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 34 of 38

Plaintiff Bethel has a receipt for the alleged stolen air conditioner. A video and audio also
depicts the transaction. The District of Columbia Defendants never had probable cause to arrest
Plaintiff Bethel but never the less had the warrant squad go after Plaintiff Bethel, upset his
family, cause Plaintiff Bethel to experience fear and anxiety, caused him to call the police in an
effort to disprove a negative and finally caused Plaintiff Bethel to turn himself in to the police for
no reason. In engaging in these actions District of Columbia Defendants engaged the “extreme
or outrageous conduct” that triggers liability for intentional infliction of emotional distress under
District of Columbia law. As already discussed and shown, the issue of whether Officer
Rodriguez ever had probable cause to investigate or arrest Plaintiff Bethel at any time is a
material issue of fact that precludes the dismissal of Count 17. Moreover, “[o]utrageous conduct
may consist of the abuse of a position of authority, particularly by, inter alia, police officers” and
supports an award of damages for the intentional infliction of emotional distress under District of
Columbia law. Drejza v. Vaccaro, 650 A.2d 1308, 1314 (D.C. 1994) (internal quotation marks
and brackets omitted) (citing Carter v. District of Columbia, 254 U.S.App.D.C. 71, 94, 795 F.2d
116, 139 (1986) citing Restatement (Second) of Torts § 46, comment e (1965)).

67. Defamation per se in the District of Columbia is when you say something about someone so
inflammatory that there is no need to prove any actual damages. This includes when you accuse
someone of committing a crime. The elements of Defamation are: (1) the defendant made a false
and defamatory statement concerning plaintiff; (2) the defendant published the statement without
privilege to a third party;(3) the defendant’s fault in publishing the statement amounted to at least
negligence; (4) either the statement was actionable as a matter of law irrespective of special harm
or its publication caused the plaintiff special harm. See Jankovie v. International Crisis Group,

429 F.Supp.2d 165, 173-4 (D.D.C. 2006).

34

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 35 of 38

68. In the District of Columbia, any written or printed statement that falsely accuses someone of
committing a crime constitutes defamation per se. See Raboya v. Shrybman & Associates, 777
£Supp. 58 (D.D.C. 1991). Ifa statement is defamatory per se, the court will assume harm to the
plaintiff's reputation, without further need to prove that harm. Here, District of Columbia
Defendants Officer Rodriguez spoke to Home Depot USA Inc. Defendant Benton advised
Rodriguez that Plaintiff Bethel stole an air conditioner and requested that he get an arrest warrant
for Plaintiff, This information was false and had District of Columbia Defendant Rodriguez
examined the available evidence he would have known no shopliftings occurred, Not deterred
District of Columbia Defendant Rodriguez pursued an arrest warrant by making statements to a
prosecutor and a neutral judge that were totally untrue. That alleged warrant was issued for the
Plaintiff. The language District of Columbia Defendant Rodriguez averred in the warrant
affidavit was knowingly false. That remains an issue with reference to dismiss the defamation
per se count. The warrant whether it exists or not is a question of fact and if it exists the content
would be a question of law.

69. The Public Duty Doctrine does not help the District of Columbia Defendants to get the
negligence claim of Plaintiff Bethel or any claim dismissed. The public duty doctrine provides
that a municipality cannot be held liable for breach of a duty that it owes to the general public, as
opposed to a particular individual. Nealon v. District of Columbia, 669 A.2d 685, 691 (D.C.
1995). “[A] person seeking to hold the District of Columbia liable for negligence must allege and
prove that the District owed a special duty to the injured party, greater than or different from any
duty which it owed to the general public.” Klahr v. District of Columbia, 576 A.2d 718, 719
(D.C 1990). Liability arises out of a "special relationship" between the city and the injured party.

Powell v. District of Columbia, 602 A.2d 1123, 1129 (D.C. 1992). Such a special relationship

35

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 36 of 38

can be established in two ways: (1) by a statute prescribing ““mandatory acts clearly for the
protection of a particular class of persons rather than the public as a whole’”; or (2) “‘a direct
contact or continuing contact between the [injured party] and the governmental agency . . . and []
justifiable reliance on the part of the victim.’” id. at 1129-30; Morgan v. District of Columbia,
468 A.2d 1306, 1314 (D.C. 1983) (en banc); Platt v. District of Columbia, 467 A.2d 149, 151
(D.C. 1983).

70. The District of Columbia Defendants argue that Plaintiff Bethel failed to demonstrate in his
proposed second amended complaint that either exception to the public duty doctrine is pertinent
to the matter. In opposition, Plaintiff Bethel contends that the public duty doctrine is wholly not
available to the District because the alleged breach of duty is not owed to the general public.
Primarily, in the District of Columbia, the public duty doctrine has applied to cases asserting
negligence in which first responders, such as law enforcement, fire protection, emergency
medical services, and child protective workers, were alleged to have breached a duty owed to the
public generally. See Klahr, 576 A. 2d 718 (D.C. 1990) (aw enforcement); McGaughey v.
District of Columbia, 684 F.3d 1355 (D.C. Cir. 2012) (law enforcement); Taylor v. District of
Columbia, 776 A.2d 1208 (D.C, 2001) (law enforcement); Turner v. District of Columbia, 532
A.2d 662 (D.C. 1987) (child protective services); Warren v. District of Columbia, 444 A.2d 1
(D.C. 1981) (law enforcement). 71, The instant matter does not follow the precedence that a
municipality cannot be liable for breaching a duty it owes to the general public because any
duties owed to Plaintiff Bethel were not of the kind owed to the general public. Plaintiff Bethel
during all relevant time periods for the complaint was a shopper in a retail store. At the time of
the incident, Plaintiff Bethel was not a member of the general public seeking emergency

assistance. Rather, Plaintiff Bethel was an employee of a private hospital seeking services from a

36

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 37 of 38

retail store. The Complaint does not allege that emergency services breached their duty to
respond. Rather, the proposed second amended complaint alleges the District of Columbia
Defendants, breached: a duty to conduct a full and complete investigation of individual
allegations against him. District of Columbia Defendants owed a duty to take reasonable
measures to protect Plaintiff Bethel from his reputation being maligned. A duty to investigate
whether Defendant Home Depot USA Inc. was properly operating its surveillance equipment to
provide safety from false accusations against Plaintiff Bethel while he was shopping in
Defendant Home Depot USA Inc. store on Rhode Island Ave, N.E. As such, dismissal should be

denied because the public duty doctrine is not applicable to the instant matter.

37

 
Case 1:20-cv-01940-RC Document 15 Filed 09/18/20 Page 38 of 38

CONCLUSION
For the foregoing reasons, the District Defendants’ motion is not well taken and
should be denied. If the Court finds any count in the proposed second amended complaint
challenged by the District Defendants to be lacking, the Court should afford Plaintiffs leave to
replead. See Fezzani v. Bear, Stearns & Co., 384 F. Supp. 2d 618, 648 (S.D.N.Y. 2004) on
reconsideration in part, 2004 WL 1781148 (S.D.N.Y. Aug. 10, 2004) (“The general rule
is that leave to replead should be granted when a complaint is dismissed.”); Old Republic
Ins, Co. v. Hansa World Cargo Serv., inc., 170 F.R.D. 361, 375 (S.D.N.Y. 1997) (holding that
when a court grants a motion to dismiss for failure to state a claim upon which relief can be
granted the court should grant plaintiff leave to replead).

Respectfully submitted.

/s/ Ronald Dixon
Ronald Dixon

D.C. Bar No.954628
Bynum & Jenkins
1010 Cameron Street
Alexandria, VA 22314
T: (703) 549-7211

F: (703) 549-7701

E: rdixon@bynumandjenkinslaw.com

CERTIFICATE OF SERVICE
I certify thaton September 18, 2020, I served a copy of the foregoing via the CM/ECF
system on: Philip Medley Assistant Attorney General, 400 6" Street N.W. Washington,

D.C.20001; Rachel Stewart, Attorney for the Home Depot USA Inc. Rachel Lynn Stewart
KALBAUGH, PFUND & MESSERMITH, P.C. 3950 University Drive, Suite 204,Fairfax, VA
22030,(703) 691-3331 Fax: 703-691-3332,Email:Rachel Stewart@kpmlaw.com

/s/ Ronald Dixon

38

 
